!W-/¥

COA#      08-12-00295-CR                     OFFENSE:           21.11

          Luke Stanton v. The State of
STYLE: Texas                                 COUNTY:            Denton
COA DISPOSITION:     AFFIRM                  TRIAL COURT:       211th District Court


DATE: 10/10/14                Publish: NO    TC CASE #:         F-2011-1913-C




                 IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


         Luke Stanton v. The State of
STYLE:   Texas                                       CCA#:


         PRO SE                   Petition           CCA Disposition:
FOR DISCRETIONARY RFVIFW IN CCA IS-                  DATF:
         ££/Vj,e1>                                   JUDGE:

DATE:     07\0^l^0\r                                 SIGNED:                      PC:
                                                                                                1
JUDGE:       f,W (jAAAjtlr—                          PUBLISH:                    DNP:




                                                                                   MOTION FOR

                                            REHEARING IN CCA IS:

                                            JUDGE: